Citation Nr: 0711413	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in December 2003, and a substantive 
appeal was received in February 2004.  The veteran initially 
requested a Board hearing, but he later withdrew that 
request. 


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
several claims in August 2002.  In April 2003, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  The veteran then 
submitted a May 2003 statement in support of the claim (VA 
Form 21-4138) in which he added a claim for TDIU.  
Consequently, the April 2003 VCAA letter did not include TDIU 
provisions.  However, the RO sent the veteran another VCAA 
letter in October 2006 that specifically addressed the law 
regarding TDIU claims.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the October 2006 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of entitlement 
to TDIU, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice 
regarding the method by which the VA determines disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2006 in which it advised him of 
what information and evidence is needed to substantiate his 
claim, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Furthermore, the 
RO sent the veteran a March 2006 correspondence that fully 
complied with Dingess/Hartman.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.



Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The veteran is service connected for obstructive sleep apnea, 
evaluated as 50 percent disabling; diabetes mellitus type II, 
evaluated as 20 percent disabling; bilateral pes planus with 
bilateral bunionectomies and left plantar fasciitis, 
evaluated as 10 percent disabling; a cervical strain, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; peripheral neuropathy of the left foot, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right foot, evaluated as 10 percent disabling; recurrent 
rhinitis, evaluated as 0 percent disabling; and recurrent 
pyrosis, evaluated as 0 percent disabling.  His combined 
rating is therefore 80 percent from November 8, 2004.  See 38 
C.F.R. § 4.25.  Thus, given that the veteran has one service-
connected disability rated over 40 percent and his combined 
rating is over 70 percent, the veteran does meet the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

The Board notes that the veteran's most compensated 
disability is his sleep apnea.  In January 2003, it was 
described as moderate to severe.  However, there is no 
medical evidence that the condition precludes the veteran 
from obtaining substantially gainful employment.  

The Board notes that veteran underwent a VA examination in 
September 2002.  The veteran admitted that his bilateral foot 
disabilities did not cause him to miss any time at work; but 
that they did impair his ability to stand for prolonged 
periods of time.  

The veteran also underwent a VA examination in February 2005.  
The veteran denied that he had been placed on a restricted 
diet for his diabetes mellitus; but stated that he does try 
to watch what he eats.  He also noted that there had been no 
specific regulation of his activities due to diabetes, though 
he does have to be more careful in regards to Insulin 
injections and food intake as related to his physical 
activities.  The examination report noted that the veteran 
was not working, but that he was going to school full time.  

A July 2005 Madigan Army Medical Center report indicates that 
the veteran was able to exercise on a stationary bike for 30 
minutes (two to three times per week) and that he walks 
regularly.  

All of the medical evidence in the claims file encourages the 
veteran to exercise to combat his morbid obesity (noted in 
April 2004).  The veteran has been assessed with fatigue 
associated with his sleep apnea.  However, as previously 
noted, there is no medical evidence that indicates that his 
sleep apnea, or any service connected disability precludes 
him from working.   

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disabilities might preclude certain types of 
employment (those that would require him to stand for 
prolonged periods); however, there is no evidence that all 
forms of employment, particularly of a sedentary nature, are 
precluded by the veteran's various disabilities.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a);  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  The Board acknowledges that his various 
disabilities might very well result in some impairment in 
jobs which require a great deal of movement and/or physical 
exertion.  However, there is no evidence suggesting that more 
sedentary occupations are precluded by the service connected 
disabilities.  The veteran's certificate of separation from 
service at the time of his retirement in January 2003 shows 
that the veteran is a high school graduate or equivalent, and 
the Board notes that as of February 2005, the veteran was 
reported to be attending school full time.  Moreover, the 
veteran's certification of separation suggests some technical 
skills and background in communications.  With the veteran's 
education and job skill history, the Board believes it 
reasonable to find that some types of sedentary gainful 
employment, consistent with such education and job history, 
remain open to him despite his service-connected 
disabilities. 

In sum, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  As such, 
the veteran's claim for a TDIU is 
denied.


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


